USCA4 Appeal: 21-2435      Doc: 23         Filed: 10/17/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2435


        BRENDA PATRICIA REQUENO PORTILLO; B.N.C.R.,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Devon R. Senges, DUMMIT FRADIN, Greensboro, North Carolina, for
        Petitioners. Brian Boynton, Principal Deputy Assistant Attorney General, Leslie McKay,
        Senior Litigation Counsel, John F. Stanton, Trial Attorney, Office of Immigration
        Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
        D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2435        Doc: 23         Filed: 10/17/2022    Pg: 2 of 3




        PER CURIAM:

               Brenda Patricia Requeno Portillo (Portillo) and her minor son, B.N.C.R, 1 natives

        and citizens of El Salvador, petition for review of an order of the Board of Immigration

        Appeals dismissing her appeal from the immigration judge’s decision denying Portillo’s

        applications for asylum and withholding of removal. 2 We deny the petition for review.

               Here, the Board held that Portillo waived review of the immigration judge’s

        alternative, dispositive ruling—to wit: that Portillo failed to establish the requisite nexus

        between the past harm she sustained, and future harm she feared, and any of the assumed-

        cognizable particular social groups, see Portillo Flores v. Garland, 3 F.4th 615, 626, 630-

        31 (4th Cir. 2021) (en banc) (discussing the three elements of an asylum claim, particularly

        that the applicant must prove a nexus between the alleged persecutory conduct and a

        protected ground)—by failing to specifically address that aspect of the immigration judge’s

        holding in her administrative appeal brief. Because this ruling was dispositive of the

        applications for asylum and withholding of removal, the Board declined to reach the other

        issues that Portillo did assert in her administrative appeal and affirmed the immigration

        judge’s denial of relief on this basis.




               1
                   B.N.C.R. was a derivative asylum applicant. See 8 U.S.C. § 1158(b)(3).
               2
                  Portillo does not challenge the denial of her request for protection under the
        Convention Against Torture (CAT). Accordingly, this issue is waived. See Fed. R. App.
        P. 28(a)(8)(A); Cortez-Mendez v. Whitaker, 912 F.3d 205, 208 (4th Cir. 2019) (explaining
        that petitioner’s failure to address the denial of CAT relief waives the issue).

                                                      2
USCA4 Appeal: 21-2435         Doc: 23      Filed: 10/17/2022     Pg: 3 of 3




               Upon consideration of the arguments Portillo presses on appeal in conjunction with

        the administrative record, we discern no error in the Board’s application of its procedural

        waiver rule in this context. See In re D-G-C-, 28 I. & N. Dec. 297, 297 n.1 (B.I.A. 2021)

        (explaining Board’s procedural rule that issues an applicant does “not meaningfully

        challenge[]” on appeal will be deemed waived); accord Pinos-Gonzalez v. Mukasey, 519

        F.3d 436, 440-41 (8th Cir. 2008) (finding no error in Board’s application of procedural

        waiver to applicant). Accordingly, we deny the petition for review. See In re Requeno

        Portillo (B.I.A. Dec. 1, 2021).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                              PETITION DENIED




                                                    3